PER CURIAM.
This is an appeal and cross-appeal from an amended final judgment in favor of Carefree Lifestyles, Inc., in its action for breach of a non-compete agreement by a *290former employee, . Zachary Karl, and Celebrity Concierge Management, LLC.
The parties agree that pursuant to this Court’s opinion in Sostchin v. Doll Enterprises, Inc., 847 So.2d 1123 (Fla. 3d DCA 2003), the calculation of net lost profits awarded to Carefree Lifestyles (“Carefree”) failed to deduct the expenses of salaries paid to its officers. Accordingly, we reverse and remand solely for a determination of the amount Carefree paid for officer compensation and for a recalculation of the damage award to reflect the deduction of the officer compensation from the net loss profit calculation. We affirm as to all other points raised on both the appeal and the cross-appeal.
Accordingly, the judgment is affirmed in part and reversed in part and remanded for proceedings in accordance with this opinion.
Affirmed in part; reversed in part.